                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION

TERRANCE NICHOLS,                           )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 17-1104-JDT-cgc
                                            )
CORECIVIC, ET AL,                           )
                                            )
      Defendants.                           )


               ORDER DIRECTING ENTRY OF JUDGMENT
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      Plaintiff Terrance Nichols and five other prisoners filed a joint pro se civil

complaint on June 5, 2017. (ECF No. 1.) The Court severed the Plaintiffs’ claims, (ECF

No. 16), and subsequently issued an order granting Plaintiff Nichols leave to proceed in

forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 20.)

      On November 1, 2018, the Court issued an order dismissing Nichols’s complaint

for failure to state a claim but granted leave to file an amended complaint within twenty-

one days. (ECF No. 21.) The order notified Plaintiff that if he “fails to file an amended

complaint within the time specified, the Court will assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.” (Id. at 10.) However, Nichols has not filed an amended

complaint, and the time within which to do so has expired. Therefore, judgment will be
entered in accordance with the November 1, 2018, order dismissing the complaint for

failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an

appeal by Nichols in this case would be taken in good faith. The good faith standard is

an objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962). It would be

inconsistent for a district court to determine that a complaint should be dismissed prior to

service on the Defendants but has sufficient merit to support an appeal in forma pauperis.

See Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983).                 The same

considerations that lead the Court to dismiss this case for failure to state a claim also

compel the conclusion that an appeal would not be taken in good faith. Therefore, it is

CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal in this matter by

Nichols would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if

Nichols nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).           See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for

implementing the PLRA, §§ 1915(a)-(b). Therefore, the Plaintiff is instructed that if he

wishes to take advantage of the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an



                                             2
updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.

      For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Nichols, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            3
